Order                                                                             Michigan Supreme Court
                                                                                        Lansing, Michigan

  June 3, 2016                                                                            Robert P. Young, Jr.,
                                                                                                     Chief Justice

                                                                                           Stephen J. Markman
  150643(96)                                                                                    Brian K. Zahra
                                                                                        Bridget M. McCormack
                                                                                              David F. Viviano
                                                                                          Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                              Joan L. Larsen,
                                                                                                          Justices
            Plaintiff-Appellee,
                                                               SC: 150643
  v                                                            COA: 313670
                                                               Wayne CC: 94-000424-FH
  BOBAN TEMELKOSKI,
             Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filing its brief on appeal is GRANTED. The brief will be accepted as timely filed if
  submitted on or before July 22, 2016.




                       I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                 foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 June 3, 2016